Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-pSu test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an upconversion module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant's arguments filed 6-30-2022 have been fully considered but they are not persuasive. 
In regards to the art the applicant argues that first Su does not show an upconversion module and the upconversion module of Pederson does not specifically state that it is to be used with light of at least 300nm bandwidth with a center wavelength at 2.8µm.
Further, the applicant argues that the combination of Su and Pederson is improper. The applicant argues that because Su deals with an OCT and Pederson is drawn to an up-conversion spectrometer they’re completely different technical fields operating at different wavelengths. And as such one of ordinary skill in the art would not have combined them. 
These arguments however fail to convince the examiner. First and foremost they ignore the examiner’s motivation for combining which is, “…as is stated in both Su (Section 6) and Pedersen (Pg. 1, lines 11-12) detectors that work in the MID-IR range are not well developed (Su) and detecting that that range can be noisy and the solutions are often cumbersome (Pedersen) (the examiner is paraphrasing) thus upconverting the light into a range that does not suffer these issues is beneficial in that it can utilize already well developed detectors and doesn’t require complex solutions with a low tolerance for error”. Thus, one would be motivated in Su to include the Upconversion module of Pederson to take advantage of the cheaper and better developed detectors in that range. Secondly, the argument that a spectrometer and OCT are completely separate arts is false. First and foremost they both belong in the arts of optical testing and measuring. The examiner prosecutes cases in both. Secondly there are two main divisions in OCT. Time domain OCT and Spectral Domain OCT. From the context of Su it would appear that they are using a Spectral Domain OCT which often have spectrometers as the read-out detectors. Thus, the arts are very closely related. 
As for the assertion that Su doesn’t teach the upconversion module and Pederson doesn’t teach the upconversion module for the applicant’s specific light properties. The examiner notes that Pederson does teach the upconversion module for upconverting light from Mid-IR to Near-IR (abstract) and that Mid-IR is in the range of 2-25µm (Page 3, lines 31-32). Thus, while it is not specifically taught that it is to be used with light of at least 300nm bandwidth with a center wavelength at 2.8µm, in combination it would be obvious. Further, the mere tweaking of an already known device to cover a very specific bandwidth and center wavelength is trivial to one of ordinary skill in the art and without a particular reason why this wasn’t done before (such as technically impossible in the art before) it is not a reason for allowance. However, if the applicant has created such a device using a previously unknown structure or such then the applicant should put such subject matter in the claim. 
Therefore, the examiner will be maintaining this rejection as the applicant has failed to overcome the art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, & 3-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al ("Perspectives of mid-infrared optical coherence tomography for inspection and micrometrology of industrial ceramics," Opt. Express 22, 15804-15819 (2014)) (Su) in view of Pedersen et al (WO 2018/007572) (Pedersen).
Regarding Claim 1, Su discloses Mid-IR OCT, comprising: 
A light source, which is in a wavelength range (AKA bandwidth) between a first wavelength and a higher second wavelength, and a light source, configured for providing a probe light beam, which has a spectrum that at least comprises a continuous spectral region between the first wavelength and the second wavelength, wherein the difference between the second wavelength and the first wavelength being at least 300 nm or larger (Section 5.2.2). Su discloses that the bandwidth of the source is 0.3 µm and 0.6 µm. Either of these meet the limitation. Further, in describing the light source Su describes the bandwidth in terms of full width half maximum (FWHM) (Page 15816, 1st full paragraph) which only makes sense when the spectrum is a gaussian distribution which would mean the bandwidth is a continuous spectral region, and 
the wavelength range having a center wavelength at 2.8 pm or larger (Abstract states one center wavelength is 4 µm, and Section 5.2.2 states both 3 µm and 4 µm), the center wavelength being defined by the average value between the first wavelength and the second wavelength (definition of center wavelength);
Su fails to explicitly disclose an upconversion module configured to frequency upconvert light received or receivable by the upconversion module;
However, Pedersen teaches a Spectrometer with an upconversion module configured to frequency upconvert light received or receivable by the upconversion module (Pg. 14, lines 14-22); 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Su with Pedersen with an upconversion module configured to frequency upconvert light received or receivable by the upconversion module because as is stated in both Su (Section 6) and Pedersen (Pg. 1, lines 11-12) detectors that work in the MID-IR range are not well developed (Su) and detecting that that range can be noisy and the solutions are often cumbersome (Pedersen) (the examiner is paraphrasing) thus upconverting the light into a range that does not suffer these issues is beneficial in that it can utilize already well developed detectors and doesn’t require complex solutions with a low tolerance for error. 
Regarding Claim 3, Su as modified by Pedersen discloses the aforementioned. Further, Pedersen discloses wherein the wavelength range between the first wavelength and the second wavelength that can be frequency upconverted is a continuous wavelength range (Pg. 22, lines 31-34). 
The reasons for combination remain the same as stated in Claim 1. 
Regarding Claim 4, Su as modified by Pedersen discloses the aforementioned. Further, Pedersen teaches: 
wherein the upconversion module is configured to employ a pump light beam having a wavelength which is smaller than the first wavelength for frequency upconverting the light in the wavelength range between the first and second wavelengths, wherein the wavelength of the pump light beam, λP, is in the range of 600 nm to 1.8 µm, such as in the range of 800 nm to 1.5 µm (Pg 23, line 13), and/or 
wherein the upconversion module at least partly operates by sum frequency generation using the pump light beam and light in the wavelength range, and/or wherein the upconversion module does not employ second harmonic generation (SHG) for upconverting the light (Pg. 4, lines 10-14); 
The examiner notes that the type of upconversion in disclosed in Pedersen requires a pump beam. Also, the claims are stated in the alternative thus the examiner only needs to show one of the two limitations to meet the scope of the claims. 
The reasons for combination remain the same as stated in Claim 1. 

Regarding Claim 5, Su as modified by Pedersen discloses the aforementioned. Further, Pedersen teaches wherein the difference between the first wavelength and the second wavelength is smaller than 20 µm or 15 µm or 10 µm or 5µm or 2 µm or 1 µm (Pg. 22, lines 31-33). The difference between 3.2 µm and 5.5 µm is 2.3 µm thus meeting the limitation. 
The reasons for combination remain the same as stated in Claim 1.
 
Regarding Claim 6, Su as modified by Pedersen discloses the aforementioned. Further, the limitation, “further comprising an interferometer configured for receiving a probe light beam from a light source and for dividing the received probe light beam into a sample path and a reference path and for generating an interference light beam by combining probe light returning from the sample path with probe light returning from the reference path, wherein the upconversion module being is configured to receive the interference light beam for generating an upconverted light beam by frequency upconversion of the interference light beam,” is met in the combination of Su and Pedersen. First, Su discloses using an OCT which is an interferometer that inherently must have a reference and sample path for generating an interference light beam. Further, Pedersen discloses upconverting sample light for the benefit measuring in a more favorable spectrum. Thus, the limitation is met by the combination. 
The reasons for combination remain the same as stated in Claim 1.

Regarding Claim 7, Su as modified by Pedersen discloses the aforementioned. Further, Pedersen teaches a detector configured to receive the frequency upconverted light from the upconversion module and for detecting spectral properties of the upconverted light (fig. 1A, 8).
The reasons for combination remain the same as stated in Claim 1.

Regarding Claim 8, Su as modified by Pedersen discloses the aforementioned. Further, Pedersen teaches wherein the upconversion module comprises: an upconversion element configured to enable parametric wavelength conversion, where the upconversion element comprises a quadratic nonlinear material (Pg. 18, line 33, PPLN crystal); and/or 
a pump source arranged for launching a pump light beam into the upconversion element (Previously shown).  As noted before these limitations are stated in the alternative thus the examiner is only required to show one to meet the scope of the limitation and also this type of upconversion requires a pump source.
The reasons for combination remain the same as stated in Claim 1.

Regarding Claim 9, Su as modified by Pedersen discloses the aforementioned. Further, Pedersen teaches:
wherein the pump light beam provided by the pump source to the upconversion element is pulsed or continuous. Light sources are either pulsed or continuous there are no other modes of operation thus this limitation is met; or 
wherein the upconversion module is adapted to employ a part, in particular a filtered part, of the probe light or of the interference light as a pump light beam in the pump upconversion module, and wherein, preferably, a continuous wave pump light beam has a spectral width of not more than 1 nm or not more than 0.5 nm. Since the other limitation is met and the limitations are stated in the alternative the scope of the claim is met. Further, the examiner would find this limitation to be obvious since filtering light for a preferred wavelength range is extremely common. 
The reasons for combination remain the same as stated in Claim 1.

Regarding Claim 10, Su as modified by Pedersen discloses the aforementioned. Further, Pedersen teaches: 
wherein the probe light beam is pulsed or continuous. As stated above those are the two modes available for a light source to operate in thus the limitation is met; 
wherein, when the probe light beam is pulsed, pulses of a pump light beam used in the upconversion module are synchronized with pulses of the probe light beam. The disclosures do not claim the probe beam is pulsed thus rendering this limitation moot and the claimed limitations met. 
The reasons for combination remain the same as stated in Claim 1.

Regarding Claim 11, Su as modified by Pedersen discloses the aforementioned. Further, Pedersen teaches: wherein the upconversion module at least partly operates by collinear or non-collinear interaction between the interference light beam and a pump light beam. The limitation claims both options for the interaction thus the limitation is met by Pedersen. Further, Pedersen appears to show collinear interaction in Fig. 1A. 
The reasons for combination remain the same as stated in Claim 1.

Regarding Claim 12, Su as modified by Pedersen discloses the aforementioned. Further, Pedersen teaches:  wherein the probe light beam and/or the pump light beam is focused within an upconversion element of the upconversion module (Pg. 9, lines 15-16), or wherein the probe light beam and/or the pump light beam is not focused or unfocused or non-focused within the upconversion element, wherein, preferably, the probe light beam and/or the pump light beam travels as a collimated beam through the upconversion element. Since these limitations are in the alternative the examiner only has to shown one to meet the scope. Thus, the claim limitations are met. 
The reasons for combination remain the same as stated in Claim 1.

Regarding Claim 13, Su as modified by Pedersen discloses the aforementioned. Further, Pedersen teaches: wherein the detector is configured to detect light within a range of wavelengths extending from 390 nm to 2 pm, such as in the range of 390 nm to 900 nm or in the range of 900 nm to 1600 nm (Pg. 22, line 32). Pedersen discloses the spectrum detected is between 798nm to 891 nm.
The reasons for combination remain the same as stated in Claim 1.

Regarding Claim 14, Su as modified by Pedersen discloses the aforementioned. Su fails to explicitly disclose wherein the detector comprises a spectrometer;
However, Pedersen discloses the detector comprises a spectrometer (Fig. 1A);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Su with the detector comprises a spectrometer because FD-OCT which uses broadband light and measures the light with a spectrometer is a well-known technology that provides fast and accurate OCT measurements. 
Regarding Claim 15, Su as modified by Pedersen discloses the aforementioned but fails to explicitly disclose a long-pass filter arranged to block wavelengths in the light received from a broadband light source of the system below a defined cut-on wavelength;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Su as modified by Pedersen with a long-pass filter arranged to block wavelengths in the light received from a broadband light source of the system below a defined cut-on wavelength because it is very common to filter light sources for the desired wavelengths thus allowing for less light noise from those unwanted wavelengths, thus improving the SNR of the detection, and allowing the use of sources that emit more wavelengths than are wanted for the system which improves the choices of sources that can be used, thus improving the flexibility of the design and possibly lowering costs. 

Regarding Claim 16, Su as modified by Pedersen discloses the aforementioned.  Further, Su discloses:
providing a probe light beam, preferably which is a mid-IR probe light beam (Abstract states one center wavelength is 4 µm, and Section 5.2.2 states both 3 µm and 4 µm);
dividing the probe light beam into a sample path and a reference path where the probe light in the sample path is projected onto the object (inherent in interferometry, Particularly OCT); 
generating an interference light beam by combining probe light returning from the sample path with probe light returning from the reference path (inherent in interferometry); 
an interference light beam which are in a wavelength range between a first wavelength and a higher second wavelength, the difference between the second wavelength and the first wavelength being at least 300 nm or larger (Section 5.2.2). Su discloses that the bandwidth of the source is 0.3 µm and 0.6 µm. Either of these meet the limitation; and 
wherein the wavelength range having have a center wavelength at 2.8 pm or larger  (Abstract states one center wavelength is 4 µm, and Section 5.2.2 states both 3 µm and 4 µm), the center wavelength being is defined by the average value between the first wavelength and the second wavelength (definition of center wavelength), and detecting the spectral properties of the upconverted light beam (implicit since the OCT measurement would measure the intensity of the interference light which is a spectral property);
Su fails to explicitly disclose generating an upconverted light beam by frequency upconversion of the spectral components in the interference light beam;
However, Pedersen teaches generating an upconverted light beam by frequency upconversion of the spectral components in the interference light beam (Pg. 14, lines 14-22); 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Su with Pedersen with generating an upconverted light beam by frequency upconversion of the spectral components in the interference light beam because as is stated in both Su (Section 6) and Pedersen (Pg. 1, lines 11-12) detectors that work in the MID-IR range are not well developed (Su) and detecting that that range can be noisy and the solutions are often cumbersome (Pedersen) (the examiner is paraphrasing) thus upconverting the light into a range that does not suffer these issues is beneficial in that it can utilize already well developed detectors and doesn’t require complex solutions with a low tolerance for error. 
Regarding Claim 17, Su as modified by Pedersen discloses the aforementioned. Further, Su discloses wherein the system is a mid- infrared (mid-IR) OCT system and the light source is a mid-IR broadband light source (Abstract states one center wavelength is 4 µm, and Section 5.2.2 states both 3 µm and 4 µm).

Regarding Claim 18, Su as modified by Pedersen discloses the aforementioned. Further, Pedersen discloses wherein the wavelength of the pump light beam, λP, is in the range of 800 nm to 1.5 pm (Pg 23, line 13). Pedersen teaches the pump beam having a wavelength of 1064 nm.
The reasons for combination remain the same as stated in Claim 1.
Regarding Claim 19, Su as modified by Pedersen discloses the aforementioned. Further, Pedersen teaches: wherein the detector is configured to detect light within a range of wavelengths selected from the group consisting of the range of 390 nm to 900 nm and the range of 900 nm to 1600 nm (Pg. 22, line 32). Pedersen discloses the spectrum detected is between 798nm to 891 nm.
The reasons for combination remain the same as stated in Claim 1.
Regarding Claim 20, Su as modified by Pedersen discloses the aforementioned but fails to explicitly disclose wherein the spectrometer is a silicon-based, Ge-based or InGaAs-based spectrometer;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Su as modified by Pedersen with wherein the spectrometer is a silicon-based, Ge-based or InGaAs-based spectrometer because these are well-known detectors commonly used for near-IR detection and would be chosen based upon factors such as availability of parts and cost. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
October 6, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886